Citation Nr: 0722731	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  06-33 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinsburg, 
West Virginia


THE ISSUE

Entitlement to reimbursement of medical expenses incurred 
from May 11 to May 14, 2006, for private medical treatment 
for a ruptured appendix.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran, S. F. 


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from September 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision of the Department 
of Veterans Affairs Medical Center (VAMC) in Martinsburg, 
West Virginia.  


FINDINGS OF FACT

1.  The veteran incurred medical expenses for treatment 
rendered from May 11 to May 14, 2006, in connection with 
private hospital treatment for a ruptured appendix.  

2.  The veteran was enrolled in the VA health care system, 
but had not received care in 24 months prior to incurring 
medical expenses at a private hospital for a ruptured 
appendix.  


CONCLUSION OF LAW

The criteria for reimbursement or payment for the 
unauthorized costs of private medical expenses incurred from 
May 11 to May 14, 2006, are not met.  38 U.S.C.A. §§ 1725, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 17.1000-17.1008 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requests payment or reimbursement of unauthorized 
medical expenses from treatment initiated on May 11, 2006.  
Records from a private hospital indicate that the veteran had 
acute appendicitis with possible perforation, and that he had 
his appendix removed.  This was not a service connected 
condition nor is there any contention that the problem was 
related to service. 

Because the medical expenses incurred were not authorized, 
the next determination that must be made is whether the 
veteran is entitled to reimbursement or payment by VA of such 
unauthorized medical expenses.  Payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106-177.  The provisions of the Act became 
effective as of May 29, 
2000. 

To be eligible for reimbursement, the treatment must satisfy 
all of the following conditions: (1) The emergency services 
were provided in a hospital emergency department or a similar 
facility providing emergency care; (2) A prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention for the initial evaluation and 
treatment would have been hazardous to life or health; (3) A 
VA or other Federal facility was not feasibly available and 
an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson; (4) The care 
beyond the initial emergency evaluation and treatment was for 
a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility, with the medical emergency 
lasting only until stabilization of the veteran; (5) The 
veteran was enrolled in the VA health care system at the time 
the emergency treatment was furnished and had received 
medical services under 38 U.S.C. Chapter 17 within two years 
before the non-VA emergency treatment; (6) The veteran is 
financially liable to the non-VA provider of the emergency 
treatment; (7) The veteran has no health insurance coverage 
for payment or reimbursement for the emergency treatment; (8) 
The veteran has unsuccessfully exhausted claims reasonably 
available against a third party in the case of an accident or 
work-related injury; and (9) The veteran is not eligible for 
reimbursement under 38 U.S.C. § 1728, which applies primarily 
to emergency treatment for a service-connected disability.  
38 C.F.R. § 17.1002.

In this case, the veteran does not meet the fifth criterion.  
He was enrolled in the VA health care system, but records 
indicate that he did not receive treatment at a VA facility 
during the period from April 2, 2004, to April 1, 2006.  
Therefore, he is not eligible for reimbursement, because he 
does not meet all the criteria set forth in 38 U.S.C.A. § 
1725.  

It is important for the veteran to understand that treatment 
at the VA is not an "insurance" plan, as he indicated 
several times during his testimony.  The VA helps veterans 
with treatment for nonservice connected disorders (disorders 
not related to service) when it can, in very limited 
situations.  It does not imply that the VA is somehow the 
veteran's "insurance provider".  Simply stated, the fact 
that the VA has treated the veteran does not imply that the 
VA is responsible for the veteran's private medical expenses 
in all situations.  In very limited circumstances, as cited 
above, the VA will pay for private medical treatment, but the 
circumstances, as clearly cited above, are very limited based 
on very limited recourses.  

The appeal is denied.  

The Duty to Notify and the Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The Board 
finds that the VCAA and its implementing regulations do not 
apply to claims for benefits governed by 38 C.F.R. Part 17 
(the governing regulations for reimbursement of private 
medical expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001).  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


